Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 29, 2014

                                           No. 04-14-00749-CR

                                     IN RE Steven Mitchell GARY

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

        On October 27, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 29th, 2014.

                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
  This proceeding arises out of Cause No. 2014CR2945, styled The State of Texas v. Steven Mitchell Gary, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.